Citation Nr: 0906851	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  02-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability other than PTSD.

3.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in August 2002.  A transcript of the hearing is 
of record.

The case was remanded by the Board for additional development 
in June 2005.

The issue of entitlement to a permanent and total rating for 
nonservice-connected pension purposes is addressed in the 
remand that follows the decision below.


FINDINGS OF FACT

1.  By a February 1998 decision, the Board denied the 
Veteran's petition to reopen his claim of service connection 
for PTSD; a claim to reopen was again filed in February 2000.

2.  The evidence received since the February 1998 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the PTSD claim.

3.  By an April 1989 rating decision, the RO denied service 
connection for psychiatric disability; the Veteran did not 
appeal; he filed a claim to reopen in February 2000.

4.  The evidence received since the April 1989 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim psychiatric 
disability claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 20.1100 (2008); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a psychiatric 
disability other than PTSD.  38 U.S.C.A. §§ 1110, 5108; 
38 C.F.R. §§ 3.303, 3.304, 20.1103 (2008); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing Veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the Veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in May 2001, November 2004, and January 2007 
including specifically the requirement that new and material 
evidence be received in order to reopen a claim.  He was also 
instructed on what was required to substantiate the 
underlying claims.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran's claims for service connection for PTSD and a 
psychiatric disability other than PTSD were denied in a 
rating decision dated in April 1989.  The Veteran's claim for 
service connection for PTSD was denied as he had no diagnosis 
of PTSD.  His claim for service connection for a psychiatric 
disability was denied as it was not shown in service.  The 
Veteran's petition to reopen his claim of service connection 
for PTSD was denied by the Board in a decision dated in 
February 1998.  The petition was denied because the new 
evidence presented by the Veteran did not show that any 
diagnosis of PTSD was related to his reported stressors.  He 
applied to have his claims reopened in correspondence 
received in February 2000.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
decision of the Board becomes final on the date stamped on 
the face of the decision, and is not subject to review except 
under circumstances not relevant here.  38 C.F.R. § 20.1100.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).  The Board notes that 38 C.F.R. § 
3.156, which defined new and material evidence, was revised, 
effective August 29, 2001.  66 Fed. Reg. 45,620- 30 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a) (2007).  
It was revised again, effective October 6, 2006. 71 Fed. Reg. 
52455-57 (Sept. 6, 2006). Given the date of claim culminating 
in the instant appeal--February 2000--the Board must apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.

The provisions of 38 C.F.R. § 3.156(a) (2001) define new and 
material evidence as evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of a 
previously denied claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Here, the last final denial pertinent to the PTSD 
claim now under consideration was the February 1998 Board 
decision, while the last denial pertinent to the psychiatric 
disability claim now under consideration was the April 1989 
RO decision.  (For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).)

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Regarding the Veteran's PTSD claim, the relevant evidence of 
record at the time of the prior denial of the petition to 
reopen included the Veteran's service treatment records 
(STRs) and personnel records through the end of his period of 
active duty ending in September 1969, VA treatment records 
that showed diagnoses of PTSD, a VA psychiatric examination 
that showed a diagnosis of insufficient criteria for complete 
diagnosis of PTSD, and statements by the Veteran concerning 
his stressors.  None of the records indicated any nexus 
between the Veteran's diagnosis of PTSD and his reported 
stressors, which were not corroborated.

The relevant evidence received since the 1998 denial to 
reopen consists of VA treatment records through 2007, a VA 
examination in February 2007, and the Veteran's testimony 
before the DRO in August 2002.  VA treatment records continue 
to show a diagnosis of PTSD, but no relationship to military 
service.  The February 2007 VA examination did not show a 
diagnosis of PTSD, and the Veteran was not able to identify 
any stressors.  He testified about being treated for PTSD, 
and his in-service stressors.  

Having reviewed all of the evidence received since the 
Board's February 1998 denial to reopen the claim of service 
connection for PTSD , the Board finds that there is new 
evidence that was not previously of record, but that none of 
it tends to show anything beyond what was known previously.  
The Veteran continues to be seen for what is sometimes 
described as PTSD, but such information does not help resolve 
the question of whether any such disability is related to 
service, at least not beyond what was shown previously.  
Thus, the new evidence is not material because it is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
has not been received.  

Turning to the Veteran's psychiatric disability other than 
PTSD, the relevant evidence of record at the time of the 
prior denial of service connection consisted of the Veteran's 
service treatment records (STRs) and personnel records 
through the end of his period of active duty ending in 
September 1969, and private medical records that showed 
hospitalization for major depression in 1982.  None of the 
records indicated that the Veteran had depression while in 
service, or that his depression was related to his military 
service.  

The relevant evidence received since the 1989 denial of 
service connection consists of VA treatment records through 
2007, a VA examination in February 2007, and the Veteran's 
testimony before the DRO in August 2002.  VA treatment 
records show diagnoses and treatment of depression and 
anxiety, drug and alcohol abuse disorders in remission, and 
an adjustment disorder due to a stroke, but no nexus to 
service.  He testified about being treated for psychiatric 
problems.  

Having reviewed all of the evidence received since the RO's 
April 1989 denial of service connection for depression, the 
Board finds that there is new evidence that was not 
previously of record, but that none of it tends to show that 
the Veteran has a psychiatric disability that is related to 
his military service.  As with the PTSD claim, the new 
evidence does not tend to support his claim any differently 
than the evidence previously of record.  He has had some 
different diagnoses, but there is no suggestion that any 
psychiatric disability is traceable to military service.  
Thus, the new evidence is not material because it is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
has not been received.  

The Board acknowledges the Veteran's contentions that he has 
PTSD and a psychiatric disability other than PTSD that are 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of these disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own lay assertions as to the 
etiology of his PTSD and psychiatric disability other than 
PTSD have no probative value, and therefore are not new and 
material evidence.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for PTSD, the 
application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a psychiatric 
disability other than PTSD, the application to reopen is 
denied.


REMAND

The Veteran contends that he is unemployable as a result of 
multiple nonservice-connected disabilities.  He believes that 
his unemployability will continue throughout his life.  Thus, 
he contends that eligibility for nonservice-connected pension 
benefits should be established.  

The Board remanded the claim in June 2005 in order to have 
the Veteran undergo VA examinations to determine the 
collective functional impairment of his nonservice-connected 
disabilities.  The Veteran's disabilities were variously 
described as including psychiatric disability, hammer toe 
deformity, jungle rot, skin rashes other than jungle rot, 
hemorrhoids, hearing loss, gastritis, esophageal reflux 
disease, anemia, deviated nasal septum, hepatitis C, and 
heart disease or defect.  Additionally, the Board requested 
the issuance of a medical opinion regarding the Veteran's 
employability.  

The Board notes that the Veteran suffered a cerebral vascular 
accident (CVA) in October 2006.  Private medical records 
dated in October 2006 indicate that the CVA was likely caused 
by cocaine use.  

Private medical records from March 2007 show that the Veteran 
was hospitalized for a seizure.  The Veteran's diagnoses 
included seizure disorder; history of left parietal 
hemorrhage; hypertension; substance abuse; and respiratory 
failure.  

The Veteran was afforded a VA neurology examination in April 
2007.  The Veteran was not working because of the CVA 
residuals.  The examiner opined that the cause of the 
Veteran's CVA almost surely came from one of the multiple 
cardiac structures identified as a disease.  The examiner 
opined that the aortic valve was a strong candidate along 
with a previous myocardial infarction.  The examiner also 
opined that the cardiac disorder was of uncertain origin, 
although the Veteran had been shown to have hypertension, 
which was probably the basic cause.  The Veteran's residuals 
of the CVA included a vision impairment that the examiner 
opined was sufficiently disabling as to interfere with his 
reading, as well as memory impairment.  The examiner opined 
that the Veteran was incompetent as the term was used by VA.  
The examiner did not opine as to whether the Veteran's 
residuals from the CVA would improve or whether the residuals 
would prevent employment in the future.

The Board finds that in light of the Veteran's CVA, further 
examination is needed to determine the collective functional 
impairment of all his cognizable disabilities.  Additionally, 
a medical opinion regarding the Veteran's employability 
should be issued, taking into account all of his 
disabilities.  Furthermore, the Board notes that there are no 
records from the Social Security Administration (SSA) 
following the Veteran's report of receiving disability in 
October 2007 in the claims folder.  Because any records held 
by SSA could have a direct bearing on the issue on appeal 
here, the Board must remand so that any available SSA records 
may be obtained in order to ensure that the Veteran receives 
the due process to which he is entitled.  

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
pension is a benefit payable to a Veteran of a period of war 
who is permanently and totally disabled from nonservice-
connected disability not the result of the Veteran's willful 
misconduct.  Opinions are needed as to the impact of the 
disabilities that are not due to misconduct on his ability to 
maintain gainful employment.  See Friscia v. Brown, 7 Vet. 
App. 294 (1994); Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  

After obtaining all relevant evidence in a pension case, VA 
must evaluate each of the Veteran's disabilities in 
accordance with the schedule for rating disabilities.  
Roberts, supra.  The Veteran's entitlement must be considered 
under the average person test of 38 U.S.C.A. § 1502 and 
38 C.F.R. § 4.15, unemployability as the result of a lifetime 
disability under 38 C.F.R. § 4.17, permanence of the 
percentage requirements of 38 C.F.R. § 4.16, and the 
provisions of 38 C.F.R. § 3.321 pertaining to unemployability 
where the percentage requirements are not met.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the Veteran and 
obtain details of any SSA disability 
claim, past or present.  The AOJ should 
then contact SSA and obtain any records 
that pertain to any disability claim.

2.  The AOJ should thereafter schedule the 
Veteran for a neurological examination, 
with the same examiner who conducted the 
April 2007 examination, if possible, to 
determine the nature of the Veteran's CVA 
residuals, if any, and the etiology of the 
Veteran's stroke.  (If the April 2007 
examiner is no longer available, the AOJ 
should arrange for a new examination of 
the Veteran by another physician with 
appropriate expertise.)  Specifically, the 
examiner is to express an opinion as to 
the medical probabilities that the 
Veteran's CVA was caused by cocaine, or 
other drug use.  (The examiner should 
consider the October 2006 private medical 
records and the April 2007 VA neurological 
examination.)  The examiner should be 
asked to specifically opine as to whether 
the residuals of the Veteran's CVA, if 
any, cause a permanent and total 
disability.

A general medical examination should also 
be conducted to assess the severity and 
permanency of all disabilities, considered 
in conjunction with the CVA residuals, if 
any.  The examiner should be asked to 
specifically opine as to whether the 
Veteran's disabilities not due to 
misconduct, service-connected and non-
service connected alike, combine to cause 
a permanent and total disability.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner(s) for review in connection 
with the examinations.  The examiner(s) 
should take a detailed history regarding the 
Veteran's employment, and education and 
vocational attainment, and examine the 
Veteran.  The examiner(s) should provide 
findings that take into account all 
functional impairments due to a disability 
complained of by the Veteran or found on 
examination.  Findings should be specific 
enough to apply the rating criteria of 
38 C.F.R. Part 4.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examination and 
associated with the claims file.  If the 
Veteran is found unemployable, the 
examiner(s) should comment on whether it is 
reasonably certain that such level of 
disability will continue throughout the 
Veteran's life.  The AOJ should ensure that 
the examination report complies with this 
remand and answers the questions presented 
in the AOJ's examination request.  If any 
report is insufficient, it should be 
returned to the examiner(s) for necessary 
corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  The AOJ should 
evaluate each of the Veteran's identified 
disabilities not due to misconduct and 
assign a rating to each in accordance with 
Roberts, supra.  If entitlement to a 
permanent and total rating for pension 
purposes is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


